Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a shim device comprising at least one high-temperature superconductor (HTS) shim conductor track (C) and a first shim switch (Sw1), wherein the first conductor track portion (SI) in which the first shim switch (Swl) is located is part of the first circumferential current path (L 1) and is part of the second circumferential current path (L2) but is not part of the third circumferential current path, as stated in the claim in association with the remaining claim features.

As to dependent claims 2-15, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guenter (US-2020/0185136-A1) discloses a shim device comprising a high-temperature superconductor (cf. Fig. 2, also see the abstract)) having a first shim switch (S) on a shim conductor track. However, there could not be found three conductor loops where the shim switch (S) carries current of first two loops and not current of the third loop as claimed in the instant independent claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852